 252 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBartenders, Waiters, Waitresses, Cooks & Hotel have violated the National Labor Relations Act, asEmployees Union Local 332, AFL-CIO (Ogden amended, and has ordered us to post this notice.Food Service Corporation) and Anita Podh-rasky. Case 14-CB-5238 WE WILL NOT cause or attempt to causeOgden Food Service Corporation to discrimi-November 13, 1981 nate against Anita Podhrasky or any other em-ployee in violation of Section 8(a)(3) of theDECISION AND ORDER ActAct.BY MEMBERS FANNING, JENKINS, AND WE WILL NOT in any other manner restrainZIMMERMAN or coerce employees of the above-named Em-ployer in the exercise of the rights guaranteedOn August 18, 1981, Administrative Law Judge in Section 7 of the Act.Lawrence W. Cullen issued the attached Decision WE WILL make whole Anita Podhrasky forin this proceeding. Thereafter, Respondent filed ex- any loss of earnings and benefits she may haveany loss of earnings and benefits she may haveceptions and a supporting brief suffered because of our discrimination againstPursuant to the provisions of Section 3(b) of the her p s inter tNational Labor Relations Act, as amended, the Na- , pu estional Labor Relations Board has delegated its au- WE WILL notify Ogden Food Service Cor-.-ona Labor. Rel s B d hs poration, in writing, with a copy thereof fur-thority in this proceeding to a three-member panel.The Board has considered the record and the at- nished to Anita Podhrasky, that we are notached Decision' in light of the exceptions and longer requesting or contending that Podh-brief and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative LawJudge and to adopt his recommended Order. BARTENDERS, WAITERS, WAITRESSES,COOKS & HOTEL EMPLOYEES UNIONORDER LOCAL 332, AFL-CIOPursuant to Section 10(c) of the National Labor DECISIONRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommended STATEMENT OF THE CASEOrder of the Administrative Law Judge and LAWRENCE W. CULLEN, Administrative Law Judge:hereby orders that the Respondent, Bartenders, This case was heard in St. Louis, Missouri, on June 8,Waiters, Waitresses, Cooks & Hotel Employees 1981.' The charge was filed by the Charging Party onUnion Local 332, AFL-CIO, Caseyville, Illinois, December 4, 1980, and the complaint issued on April 13,its officers, agents, and representatives, shall take 1981. Respondent's answer was received on May 5, 1981.the action set forth in the said recommended The primary issue presented is whether Bartenders,Order, except that the attached notice is substituted Waiters, Waitresses, Cooks & Hotel Employees Unionfor that of the Administrative Law Judge. Local 332, AFL-CIO (hereinafter referred to as Re-spondent or the Union), unlawfully caused or attemptedIn the next-to-last paragraph of the "Analysis" part of the Adminis- to cause a reduction in Charging Party Anita Podh-trative Law Judge's Decision, he inadvertently stated that a seniority list rasky's job seniority and scheduled hours of work withwas compiled by the waitresses in September 1979, whereas the record her employer, Ogden Food Service Corporation, in vio-establishes, and the Administrative Law Judge correctly found earlier in lation of Section 8(b)(1)(A) of the National Labor Rela-his Decision, that this list was compiled in September 1980.2 Respondent has excepted to certain credibility findings made by the tions Act, as amended (hereinafter the Act), and causedAdministrative Law Judge. It is the Board's established policy not to or attempted to cause the employer to discriminateoverrule an administrative law judge's resolutions with respect to credi- against Anita Podhrasky in violation of Section 8(a)(3) ofbility unless the clear preponderance of all of the relevant evidence con- the Act, and thereby violated Section 8(b)(2) of the Act.vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have Upon the entire record including observations of thecarefully examined the record and find no basis for reversing his findings. demeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and Respondent,APPENDIX I make the following:NOTICE To EMPLOYEES FINDINGS OF FACTPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARD i. JURISDICTIONAn Agency of the United States Government Ogden Food Service Corporation (hereinafter the Em-ployer), an Illinois corporation, is engaged in the retailAfter a hearing at which all sides had an opportu- food sales service business and maintains a place of busi-nity to present evidence and state their positions,the National Labor Relations Board found that we All dates are in 1980, unless otherwise stated.259 NLRB No. 32 BARTENDERS LOCAL 332 253ness at Fairmont Park Race Track in Fairmont City, Illi- would be reduced as a result, and she would share thenois, as well as other places of business in several States. same seniority as Toni Jackson, another waitress. Podh-The complaint alleges, and Respondent stipulated at the rasky testified that she became upset, told Coleman thehearing, that during the 12-month period ending March matter had been straightened out and that she would31, 1981, which period is representative of the Employ- appeal it, and that Coleman told her to do whatever sheer's operation during all times material hereto, the Em- was big enough to do. Podhrasky described the conver-ployer, in the course and conduct of its business oper- sation as "very heated" and stated that it lasted approxi-ations, received gross revenues of $500,000 and pur- mately 45 minutes. Podhrasky was scheduled to workchased goods valued in excess of $50,000 which were the following workweek commencing December 2.transported and delivered to its place of business in Col- When she called in for her schedule, she was told tolinsville, Illinois, directly from points located outside the work only 2 days. When she went in to work on FridayState of Illinois. On the basis of the foregoing stipulation, she noticed that 2 days had been marked off her sched-I find that the Employer is now and has been at all times ule. The following workweek commencing Tuesday, De-material herein an employer engaged in commerce cember 9, her work schedule was reduced to 3 days.within the meaning of Section 2(2), (6), and (7) of the However, early in the following week she received aAct. The complaint alleges, Respondent admits, and I telephone call from the Employer's lawyer who told herfind that Respondent is and has been at all times material t they had found an error in her seniority and shethat they had found an error in her seniority and sheherein a labor organization within the meaning of Sec- would be restored to her regular workweek schedule oftion 2(5) of the Act.The complaint as amended at the hearing alleges, Re- 4 to 5 days per weekspondent stipulated, and I find that at all times material Coleman had been appointed business agent of theherein Respondent has been the exclusive representative Union in June 1980. Podhrasky testified that in June orfor purposes of collective bargaining of the employees in July 1980 a discussion arose between Podhrasky andthe unit set forth in article III of the collective-bargain- Coleman as to whether Podhrasky had been suspendeding agreements between Respondent and the Employer, from the Union in 1977 and 1978 for nonpayment ofin effect for the periods from January 1, 1978, through dues. Podhrasky testified that "the records showed at theDecember 31, 1980, and from January 1, 1981, through Union hall that I was suspended from the Union in 1977December 31, 1983, as modified by the collective-bar- and 1978 .*" Podhrasky testified that she told Cole-gaining history and practice of Respondent and the Em- man that she was off work on maternity leave and sheployer. It was further stipulated that the unit described had asked the Union's president, Michael Carhalis, for ain article III of the collective-bargaining agreement con- sick status and he indicated there was none but shestitutes an appropriate unit for purposes of collective bar- should not worry about it and he would "take care of it"gaining within the meaning of Section 9(b) of the Act, after she came back and he, Carhalis, initialed her unionand I so find. book at the time. Podhrasky testified that she showedColeman the book in June or July 1980.II. THE ALLEGED UNFAIR LABOR PRACTICES The General Counsel also called Lew Apolon, theCharging Party Anita Podhrasky has been employed Employer's general manager at Fairmont Park Raceas a waitress by the Employer at the Fairmont Park Track who has overall responsibility for the work sched-Race Track since 1971. Her normal work schedule is 4 ules of the waitresses. Apolon testified that approximate-to 5 days a week. She has worked at the Fairmont Park ly November 29, Coleman came into his office and in-Race Track and been a member of the Union since 1965. formed him that there was a break in Podhrasky's senior-She testified that her membership has been continuous ity in 1977 or 1978 as there had been a lapse in her unionduring this period. In late October 1980 Podhrasky was dues payment and there was a termination in Podh-requested by Barbara Maksudian Coleman (the secretary rasky's file. Apolon told Coleman that the payment ofand business agent of Respondent) to stand for election union dues would have no effect on his decision, but thatas sergeant-at-arms of the Union Local.2Podhrasky since Dining Room Manager Richard Salanardi's recordsagreed to do so and was nominated in October. Subse- also showed Podhrasky's seniority date was in 1978 hequently, there was another nomination on November 24 "would go along because Salanardi was in agreementand Podhrasky was nominated for the position of secre- with her [Coleman]." Apolon testified that he did nottary and business agent to run against Coleman in an consider the union dues status of Coleman but only con-election scheduled for December 1. Podhrasky accepted sidered her employment status. Apolon thereupon re-the nomination and withdrew from her nomination as duced Podhrasky's seniority until an investigation wassergeant-at-arms. made. Apolon testified that Coleman was attempting toPodhrasky testified that 2 days after the nomination, clarify the Union's seniority list which was in conflictNovember 26, she received a telephone call from Cole- with the Employer and that the Union was utilizingman who informed her that she, Podhrasky, had been union seniority whereas he followed the Employer's se-suspended from the Union during 1977 and 1978 as a niority list based on job seniority.result of nonpayment of dues and that her seniority The significance of the seniority is that a reduction inemployment seniority may entail a reduction in the work'The complaint alleges, the answer of Respondent admits, and I find hours of a waitress during slack periods. In fact, that oc-that at all times material herein Coleman was a business agent of Re- curred in this instance for a period of 2 weeks. On inves-spondent and an agent of Respondent acting on its behalf, within themeaning of Sec. 2(13) of the Act. tigation, Apolon discovered that the alleged termination 254 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Podhrasky was actually a leave of absence for mater- discriminate against an employee in violation of Sectionnity, whereupon Apolon restored Podhrasky's original 8(a)(3) of the Act. In Krambo Food Stores, Incorporated,service date. 106 NLRB 870 (1953), the Board found that the unionAccording to Coleman, the Union was preparing for had violated Section 8(b)(1)(A) and (2) of the Act whennegotiations of a new contract with the Employer in the it caused the employer to withhold vacation pay fromfall of 1980, and seniority was a matter of concern. Cole- certain of its members because of their failure to payman testified that in September she met in the dining back dues to the union. The Board stated (at 877):room with the waitresses on a Saturday evening, andgave them a typed list of the 24 waitresses listed in ac- It is clear that in Section 8(a)(3) and 8(b)(2) ofcordance with length of service on the job. This list the Act the Congress barred discriminatory treat-showed Podhrasky as number 17 in seniority. The em- ment of employees based upon union membershipployees themselves penned in numbers beside the names because such treatment might discourage or encour-on the list (Resp. Exh. 2) according to seniority. Cole- age union affiliation-a matter which the Congressman testified that the only question was whether wait- determined should in general be left to the employ-resses Toni Jackson and Mona Hirsch were higher in se- ees' own uncoerced judgment. Except for the provi-niority than Podhrasky. Podhrasky was not informed of so to Section 8(a)(3), this prohibition was completethe meeting and did not attend. Coleman explained that and all-inclusive and applied to all forms of discrim-the waitresses are usually all present on a Saturday night ination and all employees, whether union membersand she thought it would be the best night to present the or not. In the proviso, which in effect is repeated inmatter. Jackson and Hirsch contended they had greater Section 8(b)(2), Congress permitted one exceptionseniority than Podhrasky. Hirsch has the number 14 to this all-inclusive ban, namely, employers andplaced beside her name and the number 15 is placed unions under certain circumstances were allowed tobeside Jackson's name; 16 is placed beside Podhrasky's require that employees join or maintain their mem-name on the list. Coleman testified that she did not her- bership in a union as a condition of employment.self dictate the order and that the list was an attempt to Nothing in the Act or its legislative history per-list seniority on the job and was not based on union se- suades us that the union-shop provisos to Sectionniority. Coleman testified that a reduction in work was 8(a)(3) and 8(b)(2) were designed to give employersimminent and the waitresses were concerned about it, and unions a license to use various discriminatoryand desired that seniority dates be resolved. Coleman tes- devices, short of discharge, to coerce an employeetified that Jackson and the other waitress, Hirsch, were to join the union while still holding over his headconcerned about the seniority question and wanted it re- the alternate threat of discharge which the statutesolved. The Employer's dining room manager, Salanardi, sanctions.informed her that Podhrasky's seniority should be 1978as Podhrasky had worked on another job and lost her se- In Pittsburg Press Company, 241 NLRB 666 (1979), theniority. Board upheld the administrative law judge's finding thatColeman testified that she went to see Apolon on No- the union had violated Section 8(b)(1)(A) and (2) of thevember 24 to get the matter "straightened out" but did Act by causing the discharge of one of its members fornot ask him to take any action. Coleman testified that she failure to pay a union fine and by requesting the removaldid not have a discussion with Podhrasky in July 1980 of his name from the work schedule. The only lawful re-about Podhrasky's maternity leave. Coleman testified course available to a union for nonpayment of periodicthat she talked with Podhrasky before her discussion dues and initiation fees by an employee is to request thatwith Apolon and informed her that the "records" the employer discharge the employee. The union mayshowed she was suspended from the Union in 1978 and not cause or attempt to cause the employer to imposethat Salanardi had informed Coleman that Podhrasky any different or lesser sanction on the employee for thehad worked another job in that period and that Podh- employee's nonpayment of union dues.rasky was going to see Apolon to get the matter settled.3In the instant case, I find that Respondent by its busi-ness agent, Coleman, attempted to cause the EmployerAnalysis to discriminate against Podhrasky by reducing her se-As stated above, the General Counsel alleges that Re- niority for nonpayment of union dues. Initially, I foundspondent violated Section 8(b)(1)(A) and (2) of the Act Podhrasky to be a credible witness. She testified thatby causing the Employer to reduce the number of days there had been a prior question concerning her unionwhich the Charging Party was assigned to work. Section status (seniority) by reason of her failure to pay union8(b)(1)(A) of the Act provides that it is an unfair labor dues during a period of pregnancy when she was onpractice for a labor organization or its agents to restrain leave from the Employer. I credit her testimony that sheor coerce employees in the exercise of the rights guaran- discussed this matter with Coleman in June or July 1980.teed in Section 7. Section 8(b)(2) of the Act provides I do not credit Coleman's testimony that she was merelythat it is an unfair labor practice for a labor organization attempting to resolve a longstanding seniority dispute be-or its agents to cause or attempt to cause an employer to tween the waitresses when she initiated a meeting withApolon in November. Coleman's testimony did not im-The foregoing is a composite of the testimony in the case which is press me as credible in view of her own testimony thatcredited except to the extent that specific credibility determinations are the list was initially prepared (in the absence of Podh-hereinafter made. rasky) in September and Podhrasky's testimony that in BARTENDERS LOCAL 332 255June or July she had apprised Coleman of the question Under the above circumstances, I find that Respond-of her union seniority as a result of pregnancy, and in ent, by and through the actions of Business Agent Cole-view of Apolon's testimony that Coleman was seeking a man, was attempting to cause the Employer to reducereduction in Podhrasky's seniority by reason of Podh- Podhrasky's job seniority with the Employer as a resultrasky's lower union seniority (resulting from a period of of Podhrasky's nonpayment of dues during 1977 andnonpayment of dues) as well as by reason of Podhrasky's 1978. Further, although Coleman testified that she didalleged prior termination of her job with the Employer. not tell Apolon "to cut" it was known to her that a re-Podhrasky testified that the date of the union meeting at duction in job seniority could entail a reduction in work-which she was nominated to run for business manager days, particularly in view of the upcoming anticipatedagainst Coleman was November 24 and that Coleman yearend slow period and the concern of the other wait-called her 2 days later (November 26) and told Podh- resses about seniority to which Coleman testified. More-rasky in a "heated" discussion that she was going to dis- over, although Apolon testified that he rejected Cole-cuss Podhrasky's seniority with Apolon. Apolon testified man's attempt to utilize union seniority as opposed to jobthat his meeting with Coleman occurred on November seniority, he agreed to "go along" with Coleman's insist-29. Coleman testified that the meeting occurred on No- ence that Podhrasky's seniority should be reduced pend-vember 24, which she testified was the same day as the ing his own investigation of the Employer's records. Thedate of the nomination. I credit Podhrasky's testimony result of Coleman's attempt to seek a reduction in Podh-that the date of the nomination was November 24 and rasky's job seniority was the actual reduction of Podh-that Coleman called her 2 days later on November 26 to rasky's job seniority for a period of 2 weeks duringdiscuss Podhrasky's loss of seniority as a result of her which time she suffered a loss of workdays as a result.nonpayment of dues in 1977 and 1978. 1 also credit Apo- Accordingly, I find, by the preponderance of the credi-Ion's testimony that the meeting between Coleman and ble evidence, that Respondent violated Sectionhimself took place on November 29. This sequence of 8(b)(1)(A) and (2) of the Act by its actions as set outevents appears logical. Moreover, I was impressed by above by reason of attempting to cause the Employer toPodhrasky's positive recall of the dates whereas Cole- reduce Podhrasky's job seniority because of her nonpay-man's testimony to the effect that these events took place ment of union dues.on November 24 was less than clear. Coleman answered I also find, based on the credited testimony and evi-in the affirmative in response to three leading questions dence as set out above that Coleman had knowledgeby her counsel on direct examination which questions in- that Podhrasky was to run against her for union officethat Podhrasky was to run against her for union officecorporated the date of November 24 as the date of hermeeting with Apolon. However, she was unable to recallthe date of the nomination night on further direct exami-by Podhrasky's having accepted the nomination to runnation by her counsel, as follows: against Coleman for union office. I find that under theQ. When you went to talk to Mr. Apolon on the circumstances the discriminatory motive of Coleman in24th, did you know that she was going to run pursuing Podhrasky's reduction of job seniority mayagainst you for a union office? properly be inferred. See Irwin County Electric Member-A. I have to recall the nomination night. I don't ship Cooperative, 247 NLRB 1357 (1980). Coleman maderemember. no move to seek a reduction in Podhrasky's job seniorityQ. Was the nomination night the first you knew until November 26, 2 days after the nomination of Podh-about it? rasky to oppose Coleman for union office although Cole-A. Yes. man had been apprised in June or July 1980 by Podh-Q. Was that, in fact, on that day, after you had rasky of Podhrasky's maternity leave in 1977 and 1978been into the office? and although the seniority list was made up by the wait-A. On or about that time. resses in September 1979. I also find, by the preponder-ance of the credible evidence, that Respondent violatedApolon's testimony that he met with Coleman on No- Section 8(b)(1)(A) and (2) of the Act by reason of its dis-vember 29 was also in response to a leading question on crimination against Podhrasky by causing the Employerdirect examination by the General Counsel and was also to reduce her job seniority.less than positive. However, I find that his recall of the See Local 138. International Union of Operating Engi-date of their meeting was more positive than that of neers, AFL-CIO (Building Contractors' Association, Inc.),Coleman. November 29, as testified to by Apolon, ap- 233 NLRB 267 (1978), wherein the administrative lawpears logical as the actual date of the meeting between judge found that the union sought to punish a memberColeman and Apolon, given the sequence of the Novem- for his criticism of the union president by reducing hisber 24 nomination night as testified to by Podhrasky and industry seniority, and thereby impaired the member'sas clarified by counsel for Respondent, and given Podh- opportunity for job referral with the consequent inflic-rasky's testimony that Coleman called her 2 days later on tion of economic harm on the member in violation ofNovember 26 and told Podhrasky that she, Coleman, Section 8(b)(l)(A) and (2) of the Act. In this case the ad-was going to discuss the matter with Apolon. Moreover, ministrative law judge rejected the union's defense thatthe General Counsel's Exhibit 2(a) shows the workweek the reduction of the discriminatee's seniority was initiat-commencing on Tuesday, December 2, 1980, as the first ed by complaining members. The administrative lawworkweek wherein Podhrasky's workdays were reduced. judge also found that the union had not obtained any in- 256 DECISIONS OF NATIONAL LABOR RELATIONS BOARDformation until 10 months after it reduced the discrimina- thereon in the manner prescribed in F. W. Woolworthtee's seniority. The administrative law judge also noted Company, 90 NLRB 289 (1950), and Florida Steel Corpo-that it was not until the discriminatee raised his com- ration, 231 NLRB 651 (1977).6 I shall also recommendplaint in 1975 that the union took action regarding his se- that Respondent Union be required to post the appropri-niority status which had been resolved 2 years previous- ate informational notice to its members in appropriately. See also Local Lodge Number 5, International Brother- places in its offices and meeting halls.hood of Boilermakers, Iron Ship Builders, Blacksmiths, Upon the foregoing findings of fact, conclusions ofForgers and Helpers, AFL-CIO (Regor Construction Com- law, and the entire record, and pursuant to Section 10(c)pany, Inc.), 249 NLRB 840 (1980), and Fruin-Colnon Cor- of the Act, I hereby issue the following recommended:poration v. N.L.R.B., 571 F.2d 1017 (8th Cir. 1978), enfg.227 NLRB 59 (1976). ORDER7CONCLUSIONS OF LAW The Respondent, Bartenders, Waiters, Waitresses,1. Respondent Bartenders, Waiters, Waitresses, Cooks Cooks & Hotel Employees Local Union 332, AFL-CIO,& Hotel Employees Union Local 332, AFL-CIO, is a Caseyville, Illinois, its officers, agents, and representa-labor organization within the meaning of Section 2(5) of tives, shall:the Act. 1. Cease and desist from:2. Ogden Food Service Corporation is an employer (a) Causing or attempting to cause Ogden Food Serv-engaged in commerce within the meaning of Section ice Corporation to discriminate against Anita Podhrasky2(2), (6), and (7) of the Act. or any other employee in violation of Section 8(a)(3) and3. By attempting to cause the Employer to reduce the (1) of the Act.job seniority of Charging Party Anita Podhrasky because (b) In any other manner restraining or coercing em-of her nonpayment of dues in 1977 and 1978, the Re- ployees of Ogden Food Service Corporation in the exer-spondent Union has engaged in unfair labor practices cise of rights guaranteed in Section 7 of the Act, exceptwithin the meaning of Section 8(b)(1)(A) and (2) of the to the extent that such rights may be affected by anAct. agreement requiring membership in a labor organization4. By attempting to and by causing the Employer to as a condition of employment as authorized by Sectionreduce the job seniority of Charging Party Anita Podh- 8(a)(3) of the Act.rasky because she engaged in activities protected by Sec- 2. Take the following affirmative action designed to ef-tion 7 of the Act, Respondent has engaged in unfairlabor practices within the meaning of Section 8(b)(l)(A) fectuate the purposes and policies of the Actand (2) of the Act.' (a) Notify the Employer, in writing, with a copy5. The aforesaid unfair labor practices are unfair labor thereof to be furnished to Anita Podhrasky, that it is nopractices affecting commerce within the meaning of Sec- longer requesting or contending that Podhrasky's job se-tion 2(6) and (7) of the Act. niority be reduced.(b) Make whole Anita Podhrasky for any loss of earn-THE REMEDY ings and benefits suffered by her as a result of her reduc-Having found that Respondent Union violated Section tion in seniority in December 1980, in the manner set8(b)(1)(A) and (2) of the Act, I shall recommend that it forth in the section of this Decision entitled Thecease and desist therefrom and take certain affirmative Remedy."action designed to effectuate the policies of the Act. (c) Post in its offices and meeting halls copies of theSince I have found that Respondent Union unlawfully attached notice marked "Appendix A" on forms pro-caused the Employer to reduce the job seniority of vided by the Regional Director for Region 14, afterCharging Party Anita Podhrasky, I shall recommend being duly signed by an official representative of Re-that Respondent Union be ordered to notify the Employ- spondent Union. Said notices shall be posted immediatelyer, in writing, with a copy thereof to be furnished to upon receipt thereof, and be maintained for a period ofAnita Podhrasky, that it is no longer requesting that 60 consecutive days thereafter, in conspicuous places, in-Podhrasky's job seniority be reduced. 5cluding all places where notices to members are custom-I shall further recommend that Respondent Union be arily posted. Respondent Union and its agents shall takeordered to make Anita Podhrasky whole for any loss of reasonable steps to insure that such notices are not al-earnings and benefits she may have suffered as a result of tered, defaced, or covered by any other material."the discrimination against her with interest computed6 See, generally, Isis Plumbing & Heatring Co., 138 NLRB 716 (1962).4Although the General Counsel did not argue in his brief that Business 7 In the event no exceptions are filed as provided by Sec. 102.46 of theAgent Coleman's actions in seeking the reduction of Podhrasky's senior- Rules and Regulations of the National Labor Relations Board, the find-ity were motivated by an unlawful discriminatory purpose, he asserted ings, conclusions, and recommended Order herein shall, as provided bythis position at the hearing and this issue is addressed by Respondent Sec. 102.48 of the Rules and Regulations, be adopted by the Board andUnion in its brief. I find the facts give rise to a finding of a violation on become its findings, conclusions, and Order, and all objections theretothis ground also. The complaint adequately encompasses a violation on shall be deemed waived for all purposes.this basis and the evidence adduced at the hearing proves a violation on a In the event that this Order is enforced by a Judgment of a Unitedthis basis. I find this issue to have been fully litigated. See Carbonex Coal States Court of Appeals, the words in the notice reading "Posted byCompany, 248 NLRB 779 (1980). Order of the National Labor Relations Board" shall read "Posted Pursu-I Anita Podhrasky's job seniority was restored to her by the Employer ant to a Judgment of the United States Court of Appeals Enforcing anin December 1980. Order of the National Labor Relations Board." BARTENDERS LOCAL 332 257(d) Notify the Regional Director for Region 14, inwriting, within 20 days from the date of this Order, whatsteps Respondent Union has taken to comply herewith.